Case 1:05-cv-01548-RCL Document 202 Filed 12/20/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
AGUDAS CHASIDEI CHABAD )
OF UNITED STATES, )
Plaintiff, )
)

V. ) No. 1:05-ev-1548-RCL
)
RUSSIAN FEDERATION; RUSSIAN )
MINSTRY OF CULTURE AND )
MASS COMMUNICATION; )
RUSSIAN STATE LIBRARY; and )
RUSSIAN STATE MILITARY ARCHIVE )
Defendants. )
)
ORDER

Before the Court is plaintiff Agudas Chasidei Chabad’s motion to increase sanctions,
ECF No. 168. Having considered the arguments set forth in Chabad’s brief, as well as more
recent developments regarding Russia’s arrest warrant for a Chabad rabbi, the Court is not
persuaded that an increased daily sanctions award will facilitate defendants’ compliance. An
additional $50,000 accrues on defendants’ ledger each day—the Court is satisfied that this
remains an appropriate sanction. Chabad’s motion is accordingly DENIED.

In its motion, Chabad also seeks entry of a protective order regarding post-judgment
discovery. This request will be dealt with by separate order.

It is SO ORDERED.

#%
SIGNED this "2" day of December, 2019,
c* Foaltte

‘Royce C. Lamberth
United States District Judge
